8 So.3d 1279 (2009)
DOWNRITE ENGINEERING CORP., Appellant,
v.
OVERLAND CARRIERS, INC., Appellee.
No. 3D09-876.
District Court of Appeal of Florida, Third District.
May 20, 2009.
Jose M. Chanfrau, IV, for appellant.
*1280 Vincent F. Vaccarella and Jordan M. Keusch, Aventura, for appellee.
Before WELLS, ROTHENBERG, and LAGOA, JJ.
LAGOA, Judge.
Downrite Engineering Corporation ("Downrite") seeks review of an order granting Overland Carriers, Inc.'s ("Overland") motion for final summary judgment. In response to the notice of appeal, Overland filed a motion to dismiss, or in the alternative, motion to temporarily relinquish jurisdiction, which asserts that the order appealed from is not a final order as it merely establishes entitlement to a judgment, but is not itself a judgment. Because "the law is settled that an order which merely grants a motion for summary judgment and does not otherwise contain the traditional words of finality is not a final order subject to appellate review," we agree with Overland's contention and dismiss the appeal as premature. See Lidsky Vaccaro & Montes, P.A. v. Morejon, 813 So.2d 146, 149 (Fla. 3d DCA 2002). Upon the issuance of a final judgment, Downrite may seek review of said order.
Appeal dismissed.